 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 90Pickett Industries, Inc. and United Paperworkers In-ternational Union, AFLŒCIO. Cases 15ŒCAŒ13903 and 15ŒCAŒ13048 November 23, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND BRAME On July 10, 1998, Administrative Law Judge Keltner W. Locke issued the attached bench decision.* The Gen-eral Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and has decided to adopt the recommended Order as modified and set forth in full below.3                                                                                                                      * On July 23, 1998, the judge issued an Erratum to his decision.  We will attach the transcript pages 290Œ303 referred to in item 2 of the Erratum.  Items 1 and 3 are incorporated herein. 1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. Member Liebman would not rely on that portion of the judge™s analysis of Keith Mason™s testimony which discusses its supposed implausibility based on the assumption that a person who contrives a false reason for an unlawful discharge ﬁknows enough not to blurt out evidence of his true intent.ﬂ  In her view, the credibility resolutions are amply supported by the record even without this speculation about the implausibility of certain testimony.  In this regard, she observes that the judge specifically relied on demeanor and other factors in making credibility findings. 2 Because a finding of an unfair labor practice would be cumulative and would not affect the remedy, we find it unnecessary to pass on the General Counsel™s exception to the judge™s dismissal of the allegation that the Respondent threatened employee Clyde Fuller with loss of his job on April 4, 1996.  Member Brame would find no merit to the Gen-eral Counsel™s exception. Member Liebman would find merit in the General Counsel™s excep-tion to the judge™s dismissal of the complaint allegation that Supervisor Clyde Patterson unlawfully interrogated employee Clyde Fuller. In this connection, Member Liebman observes that the Board has found em-ployer interrogations to be coercive when they are accompanied by unlawful threats.  E.g., Christie Electric Corp., 284 NLRB 740, 741 (1987). Here, the judge specifically found that during the same conver-sation in which Patterson questioned Fuller about a union meeting, Patterson unlawfully threatened Fuller with termination by stating that the Union ﬁwould end up costing all of them their jobs.ﬂ In the context of this threat, Member Liebman would find that Patterson™s questioning of Fuller would reasonably tend to interfere with, restrain, and coerce him in the exercise of his Sec. 7 rights, and, therefore, constituted an unlawful interrogation. 3 We modify the recommended Order to comply with the Board™s decision in Indian Hills Care Center, 321 NLRB 144 (1996), as modi-fied by Excel Container, 325 NLRB 17 (1997). ORDER The National Labor Relations Board orders that the Respondent, Pickett Industries, Inc., Vidalia, Louisiana, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Threatening employees with termination if they en-gage in activities on behalf of the Union. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days after service by the Region, post at its facility in Natchez, Mississippi, copies of the attached notice marked ﬁAppendix B.ﬂ4  Copies of the notice, on forms provided by the Regional Director for Region 15, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since February 15, 1996. (b) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply. APPENDIX B NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection  4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 330 NLRB No. 24  PICKETT INDUSTRIES 91To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten you with termination of em-
ployment because you engage in activities on behalf of 
the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 PICKETT INDUSTRIES
, INC.  Charles Rogers, Esq., 
for the General Counsel.
 Price Barker, Esq., 
for the Respondent.
 BENCH DECISION AND CERTIFICATION [Corrections have been made according to an erratum is-
sued on July 23, 1998.] 
STATEMENT OF THE 
CASE KELTNER 
W. L
OCKE
, Administrative Law Judge.  I heard this case on June 3 and 4, 1998, in Vi
dalia, Louisiana.   After the 
parties rested, I heard oral argu
ment, and on June 4, 1998, is-
sued a bench decision pursuant to Section 102.35(a)(1) of the 
Board™s Rules and Regulations, setting forth findings of fact 
and conclusions of law.  In accordance with Section 102.45 of 
the Board™s Rules and Regulations, I certify the accuracy of, 
and attach hereto as ﬁAppendix A,
ﬂ the portion of the transcript 
containing this decision. The conclusions of law, remedy, and 

Order provisions, and notice to employees are set forth below. 
CONCLUSIONS OF 
LAW 1. Respondent, Pickett Industries, Inc., is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the National Labor Relations Act (the Act). 
2. The Union, United Paperworkers International Union, 
AFLŒCIO, is a labor organizati
on within the meaning of Sec-
tion 2(5) of the Act. 
3. Respondent violated Section 
8(a)(1) of the Act, some time 
during the latter part of February 1996, by threatening its em-
ployees with termination because they aided or assisted the 
Union, as alleged in paragraph 7(a)(ii) of the complaint. 
4. Respondent did not violate the Act in any other manner al-
leged in the complaint. 
REMEDY Having found that the Respondent has engaged in an unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act, including posting the notice to employees 
attached hereto as Appendix B [omitted from publication]. 
In view of my findings that 
the Respondent did not discrimi-
nate against any employee, as alleged in the complaint, the 
remedy does not include any re
instatement or make whole pro-visions. [Recommended Order omitted from publication.] 
APPENDIX A 
290 A F T E R N O O N  S E S S I O N 
(Time Noted:  1:55 p.m.) 
JUDGE 
LOCKE:  On the record.
 The hearing will be in order. 
First of all, I want to thank the parties for their patience; it 
took me slightly longer to put this
 bench decision together than 
I had expected it to. 
And, also, I was advised by Co
ncordia ParishŠan official of 
the parish that we will need to vacate the hearing room that 
they have loaned us at 2:00 this afternoon.  So I wanted to go 
ahead and read you the decision. 
BENCH DECISION 
This is the bench decision in th
e Case of Pickett Industries, 
Incorporated, which I will call the Respondent, and United 
Paper Workers International Union, AFLŒCIO, which I will 
call the Union.  It is issued
 pursuant to Section 102.35, sub-
paragraph 10, and Section 102.45 
of the Board's rules and regu-
lations. 
Respondent has admitted in its answer the allegations raised 
in certain paragraphs of the 
General Counsel™s complaint.  
Based upon those admissions and the record as a whole, I make 

the following findings of fact. 
The charge in Case 15ŒCAŒ13903 was filed by the Union on 
June 3, 1996, and served on the 
Respondent on or about June 4, 
1996.  On July 25, 1996, the Acting Regional Director of Re-

gion 291 15 of the Board issued a complaint and notice of hearing in this 
case.  Thereafter, on August 5, 1996, the Union filed an 
amended charge in this case and served a copy of it on the Re-
spondent on August 6. 
The Union filed a charge in Case 15ŒCAŒ13948 on June 20, 
1996, and served a copy on Respondent on June 24, 1996.  
Cases 15ŒCAŒ13948 and 15ŒCAŒ13903 are the only unfair 
labor practice matters to be decided in this proceeding. 
On September 25, 1996, the Acti
ng Regional Director of Re-
gion 15 of the National Labor Relations Board issued an order 
consolidating cases, consolidated complaint and notice of hear-
ing which supercedes the earlier complaint in Case 15ŒCAŒ13903.  I will refer to this later pleading as the consolidated 
complaint or, simply, as the complaint. 
Respondent has admitted and I find that it is a Louisiana cor-
poration with an office and plac
e of business in Natchez, Mis-
sissippi; that during the 12 months ending June 30, 1996, its 
business operations performed services valued in excess of 
$50,000 in states other than the state of Mississippi, and that at 
all times material to this proceeding, it has been an Employer 
engaged in commerce within the 
meaning of Sections 2(2), (6) and (7) of the Act. 
Respondent also has admitted 
that its General Manager, 
Justin Patterson, and its Chief 
Financial Officer, Sandra More-
hart, who is now a Vice Pres
ident of Respondent, are its 
292 supervisors within the meaning of
 Section 2(11) of the Act and 
its agents within the meaning of 
Section 2(13) of the Act.  I so 
find. Respondent has denied the allegation in Paragraph 5 of the 
complaint, that:  ﬁAt all times material, the Union has been a 
labor organization within the meaning of section 2(5) of the Act,ﬂ stating in its answer that it lacks sufficient information.  
The testimony of hearing establishes that the Board conducted 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 92an election among the 
Respondent's employees, that the Union 
won the election and that the Respondent has engaged in 
collective bargaining with the Union.  I find that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
Paragraph 9 of the complaint al
leges that, ﬁOn or about June 
5, 1996, the Respondent issued a written warning to employee 
Clyde Fuller.ﬂ  Respondent admits issuing such a warning to 
fuller, but states it did so on June 9, 1996, not June 5.  I find 
that Respondent issued this
 warning on June 9, 1996. 
Now I will address the disputed allegations raised by the 
complaint.  Paragraph 7(a) alleges that, ﬁOn or about the latter 

part of February 1996, Respondent, by Justin Patterson at its 
facility interrogated 
its employees about their Union member-
ship, activities and sympathies and the Union membership, 

activities and sympathies of other employees.ﬂ 
292 Clyde Fuller testified that sometime in February of 1996-that 
is, a few weeks after the Union won the election-he had a con-
versation with general manager Pa
tterson.  Fuller believed that 
another employee, Burlyn McLemore, was present.  But 
McLemore did not corroborate Fuller's testimony.  According 
to Fuller, the conversation began when Patterson asked him if 
he had had a good meeting.  Fu
ller understood the question to 
refer to a Union meeting and told Patterson that it was very 

informative.  I credit Fuller's testimony. 
Fuller testified that, before the election, he had talked with 
people about the Union.  Later, he became a member of the 
Union™s negotiating committee.  However, the record strongly 
indicates that the Respondent and the Union had not yet had a 
bargaining session when that conversation between Fuller and 
Patterson took place.  The evidence falls short of establishing 
that Respondent definitely knew about Fuller™s support for the 
Union at this time. 
In deciding whether interrogation is unlawful, I am governed 
by the Board's decision in 
Rossmore House, 269 NLRB 1176, 1984, enforced under the name of 
Hotel Employees and Res-taurant Employees Union versus NLRB, 760 Fed. 2d 1006, (9th 
Cir. 1985).  In Rossmore 
House, the Board held, ﬁThe lawful-
ness of questioning by Employer agents about Union sympa-

thies and activities turns on the question of whether under all 
circumstances the interrogation reasonably tends to restrain or 
294 interfere with the employees in the exercise of rights guaran-
teed by the Act.ﬂ 
In making such a determination, the circumstances may be 
evaluated under the frame work described in 
Bourne Company 
versus NLRB,
 332 Fed 2d 47, (2d Cir. 1964).  The following 
factors are relevant: 
1.  The background; that is, is there a history of Employer 
hostility and discrimination.   
2.  The nature of the informa
tion sought; that is, whether the 
interrogator appeared to be seeking information on which to 
base taking action against individual employees.   
3.  The identity of the questioner. 
4.  The place and method of the interrogation; for instance, 
was the employee called from work to the boss' office, and was 
there an atmosphere of unnatural formality? 
5.  The truthfulness of the reply. 
In this case, the record does 
not show a history of Employer 
hostility or discrimination.  The evidence also falls short of 

establishing that the interrogator was seeking information to 
use in targeting employees for retaliation.  Although Patterson 
bears the title of General Manager of the Natchez facility, the 
record suggests that his position is one of middle management, 
although, at times, he also acts
 as a first-line supervisor. 
Although the conversation took place at the Respondent™s 
295 facility, it occurred casually.  Patterson did not call Fuller into a 
locus of management and authority.  And I presume Fuller 
answered truthfully.  In all of these circumstances, I find that 
the question by Patterson was 
an off-hand comment and was 
not unlawfully coercive. 
Paragraph 7(a)(ii) of the compla
int alleges that, ﬁOn or about the latter part of February 1996, the Respondent, by Justin Pat-
terson in its facility, threatened its employees with termination 
because they aided or assisted the Union.ﬂ  Fuller testified that 
during this same conversation, Pa
tterson said that Respondent™s 
owner, Mr. Pickett, told him that he would spend more money 
to keep the Union out, presumably meaning that the Company 
would spend more opposing the Union than the Union could 
afford to spend opposing the Company. 
According to Fuller, Patterson said that there were only 16 
[sic] employees in the Union, implying that they could not af-
ford to pay sufficient dues for the Union to oppose the Com-
pany successfully.  Fuller testifie
d Patterson said that it would end up costing all of them their jobs and that he felt sorry for 
the employees.  I credit Fuller's testimony. 
And, additionally, I find that this
 statement is coercive and in 
violation of Section 8(a)(1) of the Act.  It conveys both the 
meaning that collective bargaining would be futile and, also, 
that alliance with the Union could result in the termination of 
employment.  I find that this statement 
296 interferes with, restrains and coerces employees in the exercise 
of rights conferred by Section 7 
of the National Labor Relations 
Act. 
Complaint Paragraph 7(b) allege
s that, ﬁOn or about April 4, 
1996, the Respondent, by Justin Pa
tterson at its facility, threat-
ened employees with termination because they aided or assisted 
the Union.ﬂ  On or about that date, Fuller had another conversa-
tion with General Manager Patterson. 
This conversation took place in the Respondent™s shop, 
where Fuller had brought in a forklift he had been operating, 
because of a problem with the brakes.  Patterson came into the 
shop and asked Fuller if he were taking a lunch break.  Fuller 
explained to Patterson that the brak
es were bad.  Fuller testified 
that Patterson replied that if Fuller were not willing to do his 

job, he had a number of non-Union people who would do it. 
Fuller said in reply that he would drive the forklift, but that 
he would also complain to the safety director.  According to 
Fuller, whose testimony I credit, Patterson did not require him 
to drive the forklift with the faulty brakes. 
In analyzing whether a statement violates Section 8(a)(1) of 
the Act, the Board applies an objective standard.  The fact that 

Fuller did not act as if he were coerced by Patterson™s statement 
does not affect whether or not the statement constitutes an un-
fair labor practice.  In applying an objective 
 PICKETT INDUSTRIES 93297 standard, however, I believe it is important to consider the total 
context of the statement. 
This is not a situation in wh
ich employees contemplating an 
economic strike were told that if they ceased work, they could 
be permanently replaced.  Rath
er, in a discussion of another 
matter, the supervisor interjected the comment about the Union, 
which seemed both gratuitous and a non-sequitur. 
The comment certainly is oblique and, coming at the start of 
the Union™s relationship with the Respondent as the employees™ 
collective bargaining representative, it does sound of a some-
what ominous tone, which causes me concern.  At the same 
time, I do not find that a fair reading of the words articulates a 
threat which violates Section 8(a
)(1) of the Act, and, therefore, 
I recommend that this allegation be dismissed. 
Paragraph 7(c)(i) alleges that
, ﬁOn or about May 28, 1996, 
the Respondent, by Justin Patters
on at its facility, threatened 
employees with termination because they aided or assisted the 
Union.ﬂ  Paragraph 7(c)(ii) alle
ges that, ﬁOn or about May 28, 
1996, the Respondent, by Justin Pa
tterson at its facility, threat-
ened employees with unspecified reprisals because they aided 
or assisted the Union.ﬂ 
These allegations concern comments asserted to be made by 
Patterson at the time he discharg
ed Keith Mason.  I will discuss 
them in connection with Paragraph 8 of the complaint, which 
alleges that, ﬁOn May 28, 1998 
[sic], Respondent discharged 
298 Keith Mason.ﬂ  Respondent adm
its discharging him on this 
date, but denies it acted unlawfully. 
Mason was clearly the most 
obvious and active Union sup-
porter.  He was the only witness at the representation hearing 
before the National Labor Relations Board, and he was the 
Union's observer during the electi
on.  He also campaigned for 
the Union.  I find that General Counsel has established both 
that Mason engaged in protected activities and that Respondent 
knew about those activities. 
Patterson and Mason ga
ve widely different
 accounts of the circumstances leading to the discharge.  Patterson stated that he 
discovered Mason was asleep wh
ile on duty in his truck and 
discharged him for that reason.  
Mason testified that he was not asleep, but reading a newsletter.  Thus, I must decide which 
testimony represents the truth. 
Mason further testified that, when Patterson later came to the 
shop where Mason was working on his truck and terminated 
him, Patterson made the comme
nts which are the subject of 
Complaint Paragraph 7(c).  Mason testified that Patterson said, 
quote, ﬁI'm going to have to fire you for sleeping on the job,ﬂ 
and Mason said, ﬁI wasn't sleeping on the job.ﬂ 
According to Mason, Patterson also said-and I quoteŠﬁYou 
Union mother-fuckers think you have some power; I™m going 
to show you who has the power; You tried to get me fired, and 
I'm going to get you fired.ﬂ  Mason also quoted Patterson as 
299 saying that if Mason hadn™t organized the Union, maybe things 

would have been different.  Another witness, Robert Dobson, heard parts of this conversation, but not all of it.  Dobson did 

not corroborate any of the statemen
ts alleged to be violative. 
Those statements, if credited, certainly would violate the 
Act.  Patterson denies making all of
 the statements alleged, and, 
thus, the case turns on credibility. 
I™ve observed the demeanors of the witnesses carefully and 
also have considered all the circumstances and have decided 
not to credit Mason.  Some 
of Mason™s testimony sounded im-
plausible.  For example, he said that the Respondent used the 
two-way radio system to notify the driver when he had to make 
a pick-up and, since he hadn™t been notified of an order, he was 
free to park his truck under a shade tree for awhile. 
However, the Respondent™s witne
sses credibly testified that 
the radio system is used for unusual situations, not for routine 
dispatching.  Moreover, the log which Mason had to fill out 
showed his last pick-up shortly after 12:00 noon, with no more 
activity that day.  Patterson testified that he found Mason sleep-
ing about 3:20 that afternoon. 
If I believe Mason, then there is a gap of more than two 
hours which goes unexplained.  Ho
wever, there is another rea-
son why I am reluctant to credit Mason's testimony:  Clearly, 
the Government™s theory involves the most clear-cut kind of 
pretext, what the mystery novelist would call a frame-up.  Un-
der the 
300 Government™s theory, Patterson is
 claiming he caught Mason in 
an infraction which Mason did not commit and which Patterson 
knew that Mason did not commit. 
At first glance, the timing of events might be consistent with 
such a setup theory.  Thus, after supposedly discovering Mr. 
Mason asleep in his truck, Patt
erson promptly faxed to higher 
management other records which would show Mason in an 
unfavorable light. 
Additionally, the witness Robert
 Dobson testified that he 
overheard the discharge conversation between Patterson and 
Mason, at least some parts of that conversation, and, during this 
interview, Patterson told Mason, in effect, that he could not 
reverse the decision to terminate Patterson cause instructions 
were coming from higher manageme
nt.  That certainly suggests 
the possibility that management
 was out to get rid of Mason 
perhaps because of his Union activity. 
However, this theory leads to an inconsistency:  If manage-
ment was involved in a plan to discharge Mason for an infrac-

tion he did not commit, it would also have instructed Patterson 
to be very careful of what he said during the discharge inter-
view.  Similarly, if Patterson 
were calculating enough to fabri-
cate a totally false story about Ma
son as a pretext for discharg-ing him, he would also have 
taken care not to say anything 
which would link the discharge with an unlawful motive. 
301 By definition, a pretext is a fa
lse reason contrived to conceal 
a true but unlawful motivation.  A person who realizes that he 
needs to have a pretext to cover up a wrongful act also knows 
enough not to blurt out evidence of his true intent. 
A rational person bent on breaking the law would not con-
coct an intricate but plausible story about how Mason was lying 
asleep in his truck and then undo his cunning cover-up by mak-
ing 8(a)(1) statements attributed to Patterson; it would make no 
more sense than the mystery novel in which the villain plotted a 
crime of premeditation and coldness of blood, but then, after 
the fact, waited for the polic
e while holding a smoking gun in 
his hands. Obviously, people do not act ra
tionally at all times, and emo-
tion may overcome judgment.  Ho
wever, if I am to believe 
Mason's testimony, that means accepting the theory that Patter-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94son made up a wholly false story,
 which is an act of calculating 
and cunning and not of emotion. 
Moreover, the record does not establish any evidence that 
there was a heated contest between the Union and the Em-
ployer, and it similarly does not
 establish that emotions were 
running high.  And it further does not establish the necessary 
motivation for the link between the adverse action taken against 
Mason and Mason™s protected activities. 
For all these reasons, Mason™s story does not have the ring of 
truth, and I do not credit his testimony.  I find that the 
302 General Counsel has not made a prima facie case.  I find that 
the events alleged in Paragraphs 7(c) and 8 did not occur.  And 

I recommend that these alle
gations be dismissed. 
Paragraph 9 of the complaint al
leges that, ﬁOn or about June 
5, 1996, Respondent issued a warning to its employee Clyde 
Fuller.ﬂ  The warning has been admitted as being issued on 
June 9. Without dispute, the evidence 
establishes that the forklift 
Fuller was driving that day suffer
ed tire damage.  In particular, 
I credit the testimony of Robert 
Dobson, a mechan
ic with nine 
years experience, as well as formal training.  He impressed me 
as a reliable and conscientious witness.  He examined the dam-
age caused to the forklift and found that it was extensive. 
I find that Fuller drove the forklift even though he knew it 
had a flat tire and that this action caused damage to the rim of 
the forklift.  I find that this damage cost the Company $800. 
Additionally, I note that Fuller did not have very much pro-
tected activity and find that the reason for the warning was the 

exasperation  which  Respondent™s  management felt at seeing a 
forklift abused in that way.  It
 was the same sense of exaspera-
tion that I seemed to sense in Mr
. Dobson when he testified as a 
mechanic regarding this equipment.  In all of these circum-
stances, I recommend that the allega
tions in Paragraph 9 also be 
dismissed. 
303 I have been advised that we must leave this hearing room by 
2:00 p.m. so that another meet
ing may be held by Concordia 
Parish, which has loaned the Board the use of its facilities here.  

And it is already after 2:00 p.m. 
Upon receipt of the transcript, 
I will issue a certification of 
bench decision which will include an order, a remedy and a 
notice and the photocopy of the pages of the transcript that 
involve this oral decision.  When the parties are served with 
this document, the time for filing an appeal will begin. 
I really appreciate your courte
sy and professionalism in con-
ducting this hearing, and the hearing is closed. 
MR. BARKER:  Just on the record, I wanted to show that I re-
turned the affidavit of Keith Mason. 
JUDGE 
LOCKE:  Very well. 
And the hearing is closed. 
Off the record.
 (Whereupon, at 2:15 p.m., the hearing was concluded.)
   